Order entered January 27, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00128-CV

                 IN THE ESTATE OF ARDYCE DEUEL-NASH, DECEASED

                            On Appeal from the Probate Court No. 1
                                     Dallas County, Texas
                              Trial Court Cause No. PR 13-682-1

                                           ORDER
          This Court issued its original judgment on November 4, 2014. On December 1, 2014, we

vacated the November 4, 2014 judgment and issued a new judgment. On January 15, 2015, we

issued the mandate for the November 4, 2014 judgment that had been vacated.               We

WITHDRAW the mandate issued on January 15, 2015. A new mandate will issue in due

course.


                                                      /s/   LANA MYERS
                                                            JUSTICE